Citation Nr: 0825901	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-44 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran has confirmed active duty service from November 
1965 to November 1967, including service in the Republic of 
Vietnam.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia, that denied the appellant's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

In November 2005, the appellant was afforded a video 
conference hearing before the Board conducted by the 
undersigned Acting Veterans Law Judge.  In April 2006, the 
Board remanded this claim for additional development.  The 
case has been returned to the Board and is ready for further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The U. S. Army and Joint Services Records Research Center 
(then, The Center for Unit Records Research (CURR)) reported 
in March 2004 that it was unable to search for the veteran's 
unit's records because it was not given a specific two-month 
date range within which the stressful events occurred, it was 
not given the veteran's unit of assignment at the time of the 
stressful events, and it was not given a geographic location 
of the stressful events.

The veteran stated in his December 2005 video conference 
hearing that he served with the 1st Army, 25th Infantry 
Division, 155th Transport Company while stationed in the 
Republic of Vietnam.  He testified that during January 1966 
he was driving through a village where fire was exchanged, 
women and children ran out of the village, and they found 
that Korean Marines had killed all the Vietcong in the 
village.  They had to drive around the dead bodies in the 
street.  This event took place approximately 50 miles from 
Cam Ranh Bay, or 10 miles from Tuey.  He further testified 
that in February 1966 he was on a boat shipping a 6-ton tank 
that came under fire and got stuck on a sandbar.  In order to 
free the boat they had to attach a rope to shore.  Two or 
three other soldiers from the boat let go of the rope, were 
taken by the current, and screamed as they drifted away.  He 
did not know whether they survived.  The veteran was able to 
make it to shore by using the rope, along with another 
soldier named [redacted].  This event also took place at or 
around Tuey.  Finally, the veteran testified that in either 
February or March 1966 he was on truck-driving shifts with 
another soldier.  When the other soldier took the truck out 
he ran over a mine which killed the soldier and destroyed the 
truck.  It also appears that this event took place in Tuey.

Based on this information, in April 2006,  the Board remanded 
this claim to The Appeals Management Center to contact the 
U.S. Army and Joint Services Record Research Center (JSRRC) 
to determine whether the veteran, as part of the 155th 
Transport Company, could have come under fire in January 
1966, 50 miles from Cam Ranh Bay or 10 miles from Tuey; 
whether the veteran was on a boat that ran aground and 
witnessed other soldiers being swept away in February 1966 in 
the vicinity of Tuey; and whether the veteran switched shifts 
with another soldier who was killed when his truck hit a mine 
in February or March 1966 while stationed in Tuey.  The RO 
was also advised that upon receipt of the requested records 
from the JSRRC, should verification of the stressor be 
obtained, the veteran should be scheduled for a psychiatric 
examination to determine the etiology of his PTSD.  The 
examiner should provide a specific opinion as to whether the 
veteran's PTSD was caused by verified service-related 
stressors.

A review of the record does not show that the JSRRC was 
contacted or that all sources of information were 
investigated in an attempt to verify the veteran's stressors.  
Additionally, in July 2007, the veteran informed VA that the 
correct name of the soldier that he referred to during his 
hearing was [redacted], who was from Bakersfield, California, 
not [redacted].  He stated that this was the soldier that he 
was able to make it to shore with and that another soldier 
whose name he did not know was the soldier who took the truck 
out and ran over a mine.  He also reported that another 
soldier, named [redacted] also was with the veteran and Mr. 
[redacted] on the boat.  The Board is of the opinion that 
another more thorough search should be conducted, and that if 
any stressor is subsequently verified, the veteran should be 
examined by VA.  

It is the veteran's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Review the file and prepare a summary 
of all the claimed stressors.  This 
summary, a copy of the veteran's DD 214, 
and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC) 
at Kingman Building, Room 2C08, 7701 
Telegraph Road Alexandria, VA 22315- 
3802.  Also contact the National Archives 
and Records Administration (NARA), or any 
other appropriate agency for verification 
of the alleged stressful events in 
service.  JSRRC, NARA, or any other 
agency should be provided with a copy of 
any information obtained above and should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  This would 
include review of daily journals, 
operational reports, unit and 
organizational histories, casualty 
reports and morning reports within the 
time frames indicated in order to 
determine whether the veteran went on 
patrols that came under fire in January 
1966.  Specifically, the RO should 
inquire as to whether there are any 
records from 1st Army, 25th Infantry 
Division, 155th Transport Company, 
verifying exposure to mortar fire and any 
fire fights particularly in January 1966, 
possibly 50 miles from Cam Ranh Bay or 10 
miles from Tuey. 

Also attempt to determine whether the 
veteran, as part of the 155th Transport 
Company, was on a Mike boat that was 
grounded on a sandbar in February 1966 
and whether any service members were 
killed or lost in that incident, possibly 
in the vicinity of Tuey.  

Ask the JSRRC to determine whether any 
trucks associated with the 1st Army, 25th 
Infantry Division, 155th Transport 
Company were destroyed by land mines in 
February or March 1966, and whether any 
soldiers were killed in such a manner, 
possibly in the vicinity of Tuey.

3.  Following receipt of records from the 
JSRRC, should any stressor be verified, 
arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD under the criteria as set 
forth in DSM-IV.  If the veteran's 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD, the examiner must 
specify for the record the exact 
stressor(s) relied upon to support the 
diagnosis. The examiner should 
specifically state an opinion as to 
whether the veteran's PTSD is due to 
service- related stressors.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  

4.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether service 
connection is warranted.  If the decision 
remains in any manner adverse to the 
veteran on the issue, provide the veteran 
and his representative an updated 
supplemental statement of the case (SSOC) 
and give them an appropriate amount of 
time to respond to it.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


